TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-12-00489-CV


In re David Lightfoot Hernandez




ORIGINAL PROCEEDING FROM TRAVIS COUNTY


M E M O R A N D U M   O P I N I O N

		After filing a petition for writ of mandamus, relator David Lightfoot Hernandez filed
a motion to dismiss his petition informing this Court that he has obtained the requested relief,
rendering his petition moot.  Accordingly, we grant Hernandez's motion and dismiss the petition for
writ of mandamus.

						__________________________________________
						Bob Pemberton, Justice
Before Justices Puryear, Pemberton and Henson
Filed:   August 28, 2012